Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 1 of 10 Page ID #1256



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES E THORNTON,

                   Plaintiff,

 v.                                            Case No. 17-CV-01296-SPM

 JACQUELINE LASHBROOK, et al.,

                   Defendants.

                       MEMORANDUM AND ORDER

McGLYNN, District Judge:

      This matter comes before the Court for consideration of a Motion for Summary

Judgment filed by Defendants Cynthia Gimber, Jacqueline Lashbrook, Misty New,

Regina Price, and Pamela Scott (Doc. 204). Defendants seeks dismissal of this action

on the merits (Id.). Alternatively, Defendants seek dismissal of this action under the

doctrine of qualified immunity and dismissal of the request for injunctive relief under

the doctrine of sovereign immunity (Id.). For the reasons set forth below, the Court

grants the motion for summary judgment.

                        RELEVANT FACTS AND ALLEGATIONS

      Plaintiff Charles Thornton is an inmate in the Illinois Department of

Corrections (Doc. 122). Thornton has filed this action pro se pursuant to 42 U.S.C.

§1983, claiming prison officials at Menard Correctional Center violated his

constitutional rights when they wrongfully denied him access to publications he

ordered (Id.) Thornton has three claims against various IDOC Correctional Officers

(Id.) First, Thornton claims that IDOC Correctional Officers Misty New and Cynthia



                                    Page 1 of 10
Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 2 of 10 Page ID #1257



Gimber violated his First Amendment rights by denying his request for an issue of a

magazine titled “Phat Puffs” and sets of “Phat Puffs Shotz” photographs in June 2017

without a legitimate penological reason (Doc. 122, 158). Second, Thornton claims that

IDOC Correctional Officers New, Gimber, Regina Price, and Pamela Scott violated

his First Amendment rights by denying his request for another set of “Phat Puffs

Shotz” photographs in February 2018 without a legitimate penological reason (Doc.

122). Third, Thornton claims that Price ensured he did not receive his set of “Phat

Puffs Shotz” photographs in February 2018 in retaliation for filing grievances and a

lawsuit against Price (Id.)

       Defendants moved for summary judgment (Doc. 204). Defendants set forth the

following undisputed facts 1: New was the Publications Review Chairperson in June

and July 2017 at Menard (Doc. 205 ¶ 2). By February 2018, New was the Corrections

Laundry Manager (Id.) During her time as Publications Review Chairperson, New

received publications from the mailroom, which someone else determined needed

further review (Id., at ¶ 3). New did not review every publication that entered the

institution (Id., at ¶ 4). On June 30, 2017, New, acting in that role, recommended

denial of Thornton’s request for the issue of “Phat Puffs” because the magazine was

listed on the Disapproved Publication List, contained material determined to be

obscene per 720 ILCS 5/11-20(b), and included sexually explicit material that by its

nature or content possessed a threat to security, good order, or discipline or it

facilitated criminal activity (Id., at ¶ 7). Defendant New stated that other magazines


1These undisputed facts were reached by comparing the listed undisputed facts between Defendant’s
memorandum in support of Summary Judgment, Plaintiff’s response, and Defendant’s reply.


                                         Page 2 of 10
Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 3 of 10 Page ID #1258



with sexual content were conditionally approved per the Illinois Department of

Corrections Publications listing, including a different issue of “Phat Puffs” (Doc. 227,

at ¶¶ 20-27). Thornton does not have any documentation to indicate that New ever

reviewed and denied the photographs from 2017 (Doc. 205, ¶ 15).

       From October 2015 to October 2019 Defendant Gimber was the Mailroom

supervisor at Menard (Id., at ¶ 17). Gimber assisted various members assigned to the

mailroom in sorting the incoming mail (Id., at ¶ 19). If a publication came in, it was

set aside for further review by the publications officer (Id.). Gimber does not recall

personally sorting any of the Thornton’s mail (Id., at ¶ 20). Thornton does not have

any evidence to support his belief that Gimber had a role in denying him the

magazine in 2017 or photos from 2017 and 2018 (Id., at ¶ 23). Thornton admits that

Gimber may not have been able to review every item of mail that came to Menard

(Id., at ¶ 24).

       Defendant Price was a Correctional Counselor at Menard from 2004 through

November 2020 (Id., at ¶ 25). As a Correctional Counselor, Price did not have a role

in recommending or determining whether an inmate may receive certain publications

or photographs in the mail (Id., at ¶ 26). Price was Thornton’s Correctional Counselor

during part of his time at Menard (Id., at ¶ 27). One of Price’s responsibilities was to

review Thornton’s grievances as part of the first step in the grievance process (Id.)

Thornton’s Cumulative Counseling Summary shows Price met with Thornton in-

person multiple times between 2017 and 2018 and his grievance records show she

also responded to multiple grievances within that time (Id., at ¶ 30).

       Defendant Scott was the Publications Review Chairperson at Menard in


                                     Page 3 of 10
Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 4 of 10 Page ID #1259



February 2018 (Id., at ¶ 33). As the Publications Review Chairperson, she received

publications from the mailroom, which someone in the mailroom determined needed

further review (Id., at ¶ 34). The mailroom staff processed inmate mail, including

publications, and Scott did not review every publication which entered the institution

(Id., at ¶ 35). Scott did not normally review photos (Id., at ¶ 37). Scott did not recall

reviewing any photos mailed to Thornton in February 2018 (Id.) Scott was unable to

find any documentation indicating she had reviewed any photographs in February

2018 (Id.) Thornton has indicated that Scott was included in the complaint because

she might have reviewed the photos in her role as Publications Review Chairperson

(Id., at ¶ 38). Thornton admitted that he does not have any documentation to show

Scott reviewed the photos in question or that she played any role in prohibiting him

from receiving them (Id.)

      There is no record of a set of “Phat Puffs Shotz” photographs being received by

the mailroom, being sent to Thornton, or being returned to a publisher (Id., at ¶ 22).

Thornton acknowledged that there is no record of the 2018 photographs being

received by the mailroom (Id., at ¶ 23).

                                  LEGAL STANDARD

      Summary judgment is “the put up or shut up moment in a lawsuit” where a

party lays its proverbial cards on the table, showing what evidence it possesses to

convince a trier of fact to agree with its version of events. Steen v. Myers, 486 F.3d

1017, 1022 (7th Cir. 2007) (quoting Hammel v. Eau Galle Cheese Factory, 407 F.3d

852, 859 (7th Cir. 2005) (other citations omitted)). Summary judgment is only

appropriate if the movant “shows that there is no genuine dispute as to any material


                                     Page 4 of 10
Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 5 of 10 Page ID #1260



fact and the movant is entitled to judgment as a matter of law.” Spurling v. C & M

Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED. R. CIV. P. 56(a)).

That “burden on the moving party may be discharged by ‘showing’—that is, pointing

out to the district court—that there is an absence of evidence to support the

nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the

moving party has set forth the basis for summary judgment, the burden then shifts

to the nonmoving party who must go beyond mere conclusory allegations and offer

specific facts showing that there is a genuine issue of fact for trial. FED. R. CIV. P.

56(e); see Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990); see also Celotex, 477

U.S. at 232-24.

      In determining the existence of a genuine dispute of material fact, the Court

construes all facts in the light most favorable to the nonmoving party and draws all

reasonable inferences in favor of that party. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986); Spath v. Hayes Wheels Intern.-Indiana, Inc., 211 F.3d 392, 396

(7th Cir. 2000). While the Court must view the evidence and draw all reasonable

inferences in favor of the opposing party, “[i]nferences and opinions must be grounded

on more than flights of fancy, speculations, hunches, intuitions, or rumors[.]”

Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001); Rand v. CF

Industries, Inc., 42 F.3d 1139, 1146 (7th Cir. 1994); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986). “[A] complete failure of proof concerning an essential

element of the nonmoving party’s case necessarily renders all other facts immaterial.”

Celotex, 477 U.S. at 323. Furthermore, when opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonable


                                     Page 5 of 10
Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 6 of 10 Page ID #1261



jury could believe it, a court should not adopt that version of the facts for purposes of

ruling on a motion for summary judgment. Scott v. Harris, 550 U.S. 372, 380 (2007);

Henning v. O’Leary, 477 F.3d 492, 496 (7th Cir. 2007).

                                      DISCUSSION

       This case involves three First Amendment claims. The first claim alleges that

New and Gimber violated Thornton’s First Amendment rights by denying him an

issue of the magazine “Phat Puffs” and accompanying photographs “Phat Puffs Shotz”

in June 2017. In a § 1983 claim, liability depends on each defendant’s knowledge and

actions, not on the knowledge or actions of persons they supervise. Burks v. Raemisch,

555 F.3d 592, 594 (7th Cir. 2009). A supervisor cannot be held liable in a § 1983 action

unless the supervisor was personally involved in the wrongful conduct such that he

or she caused or participated in the alleged constitutional violations. Boyce v. Moore,

314, F.3d 884, 888 (7th Cir. 2002). While Gimber was the mailroom supervisor when

Thornton was denied the “Phat Puffs” materials, she does not recall personally

sorting any of Thornton’s mail, nor is there any indication she was involved in the

review process of the magazine. Furthermore, Thornton admits that Gimber may not

have been able to review every piece of mail that came into Menard. Therefore,

Gimber lacked sufficient personal involvement to be liable under a § 1983 action.

       Regarding Thornton’s claim against New, the Supreme Court has held that

when a prison regulation impinges on inmates’ constitutional rights, the regulation

is valid if it is reasonably related to legitimate penological interests. Turner v. Safley,

482 U.S. 78, 89 (1987). To determine if the regulation is reasonably related to

legitimate penological interests four factors must be examined: (1) whether a valid,


                                      Page 6 of 10
Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 7 of 10 Page ID #1262



rational connection exists between the prison regulation and the legitimate

governmental interest put forward to justify it exists, (2) whether there are

alternative methods of exercising the right that remain open to the inmate, (3) the

impact of accommodating the right on staff, other inmates, and on the allocation of

prison resources generally, and (4) the existence of alternatives suggesting that the

prison exaggerates its concerns. Id. at 89-91.

      The Seventh Circuit has noted that “Prisons have great latitude in limiting the

reading material of prisoners.” Mays v. Springborn, 575 F.3d 643, 649 (7th Cir. 2009).

In assessing the reasonableness of a prison restriction, courts “must accord

substantial deference to the professional judgment of prison administrators, who bear

a significant responsibility for defining the legitimate goals of a corrections system

and for determining the most appropriate means to accomplish them.” Singer v.

Raemisch, 593 F.3d 529, 534 (7th Cir. 2010) (citing Overton v. Bazzetta, 539 U.S. 126,

132 (2003)). The inmate challenging the reasonableness of a prison restriction

ultimately bears the burden of disproving its validity. Singer, 593 F.3d at 534 (citing

Overton, 539 U.S. 132).

      Considering the four elements of Turner, New’s recommendation to deny

Thornton the issue of “Phat Puffs” was for legitimate penological reasons. Defendants

argue that there is a rational connection between the regulation and a legitimate

government interest. New indicated that the publication was denied because the

magazine was listed on the Disapproved Publication List, contained material

determined to be obscene per 720 ILCS 5/11-20(b), and included sexually explicit

material that by its nature or content possessed a threat to security, good order, or


                                    Page 7 of 10
Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 8 of 10 Page ID #1263



discipline or it facilitated criminal activity. Thornton appears to be arguing that the

Defendants failed to prove that “Phat Puffs” was on the disapproved publications list

and that because “Phat Puffs” did not contain nudity, prison officials were not

rational in their belief that the materials were obscene, sexually explicit, and posed

a threat to institutional safety. But Thornton admitted that “Phat Puffs” was on the

disapproved publications list. Furthermore, a publication can be deemed obscene or

sexually explicit, and thus a threat to institutional security, even if it does not contain

full nudity.

       Regarding the other Turner factors, Defendants also argue that there are

alternative methods of exercising the right that remained open to Thornton, the

impact of accommodating the right on staff and other inmates was significant, and

the ready alternatives did not suggest that they exaggerated concerns. Thornton

makes no argument or sets forth any evidence to show these factors likely weigh in

his favor. Consequently, Thornton’s first claim fails because he did not offer specific

facts showing that there is a genuine issue of fact for trial. 2

       In the second claim, Thornton alleges that New, Gimber, Price, and Scott were

all responsible for Thornton not receiving another set of “Phat Puffs Shotz”

photographs that he ordered in February of 2018. In Thornton’s Third claim he

alleges that Price ensured that Thornton did not receive the photos in retaliation for

Thornton filing suit against her. For summary judgment, “[i]nferences and opinions




2 Additionally, Thornton stated he believed that “Phat Puffs Shotz” came with the issue of “Phat
Puffs,” but he has provided no actual evidence that New ever saw the photographs he believes he
should have received, and no reasonable juror could draw this inference.


                                        Page 8 of 10
Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 9 of 10 Page ID #1264



must be grounded on more than flights of fancy, speculations, hunches, intuitions, or

rumors[.]” Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001). “[A]

complete failure of proof concerning an essential element of the nonmoving party’s

case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323. In this

case no defendant has recalled seeing the photographs in question, there is no

documentation that the photos ever entered the facility, and Thornton has failed to

provide any proof, outside his own belief, that they ever arrived at the prison.

Furthermore, Thornton makes no argument or sets forth any evidence to show that

Price retaliated against him. This complete failure of proof shows, again, that there

is no genuine issue of fact for trial. Therefore, Thornton’s second and third claims fail.

      Even if the Court did not find for Defendants on summary judgment on the

merits, Thornton failed to challenge Defendants’ argument that they are immune

from suit under the doctrine of qualified immunity. He also did not address

Defendants’ argument that the doctrine of sovereign immunity barred Thornton’s

request for injunctive relief. “A party seeking to defeat a motion for summary

judgment is required to ‘wheel out all its artillery to defeat it’” Caisse Nationale de

Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996) (citations

omitted). “Failure to respond to an argument results in waiver” Bonte v. U.S. Bank,

N.A., 624 F.3d 461, 466 (7th Cir. 2010). As a result, Defendants are immune from suit

and Thornton’s request for injunctive relief is barred.

                                     CONCLUSION

      Accordingly, the Court GRANTS the Motion for Summary Judgment (Doc.

204) and Plaintiff Charles Thornton’s claim against Defendants Cynthia Gimber,


                                      Page 9 of 10
Case 3:17-cv-01296-SPM Document 232 Filed 08/17/21 Page 10 of 10 Page ID #1265



 Jacqueline Lashbrook, Misty New, Regina Price, and Pamela Scott are DISMISSED

 with prejudice. The Clerk of Court is DIRECTED to close this case and enter

 judgment accordingly.

       IT IS SO ORDERED.

       DATED:    August 17, 2021


                                            s/ Stephen P. McGlynn
                                            STEPHEN P. McGLYNN
                                            U.S. District Judge




                                   Page 10 of 10
